UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 27, 2012 CHEVIOT FINANCIAL CORP. (Exact Name of Registrant as Specified in Charter) Maryland 001-35399 90-0789920 (State or Other Jurisdiction) of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 3723 Glenmore Avenue, Cheviot, Ohio (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(513) 661-0457 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On April 27, 2012, Cheviot Financial Corp. announced its earnings for the quarter ended March 31, 2012.A copy of the press release dated April 27, 2012, detailing earnings for this period is attached as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits (a) Financial Statements of businesses acquired.Not Applicable. (b) Pro forma financial information.Not Applicable. (c ) Shell company transactions.Not Applicable. (d) Exhibits. The following Exhibit is attached as part of this report: Press release of Cheviot Financial Corp., dated April 27, 2012, announcing the company’s earnings for the three months ended March 31, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CHEVIOT FINANCIAL CORP. DATE: April 27, 2012 By:/s/ Scott T. Smith Scott T. Smith Chief Financial Officer EXHIBIT INDEX Exhibit Description Press release of Cheviot Financial Corp., dated April 27, 2012, announcing the company’s earnings for the three months ended March 31, 2012.
